             Case 1:21-cv-02270-LGS Document 4 Filed 03/29/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    DENNIS ERIC ADAMS, SR.; JAMES
    RILEY ADAMS; DENNIS ERIC ADAMS,
    JR.,

                                   Plaintiffs,                     21 Civ. 2270 (LGS)
                       -against-                                 ORDER OF SERVICE
    CITIGROUP GLOBAL MARKETS
    HOLDINGS INC.,

                                   Defendants.

LORNA G. SCHOFIELD, United States District Judge:

          WHEREAS, Plaintiffs, who are proceeding pro se, paid the filing fees to commence this

action.

          The Clerk of Court is respectfully directed to issue a summons as to Defendant Citigroup

Global Markets Holdings, Inc. Plaintiffs are directed to serve the summons and complaint on

Defendant within 90 days of the issuance of the summons. If within those 90 days, Plaintiffs

have not either served Defendant or requested an extension of time to do so, the Court may

dismiss the claims against Defendant under Rules 4 and 41 of the Federal Rules of Civil

Procedure for failure to prosecute.

          The Clerk of Court is respectfully directed to mail each Plaintiff a copy of this Order and

an information package.1

    Dated:   March 29, 2021
             New York, New York




1
    Plaintiffs have consented to electronic service.
